Citation Nr: 1218021	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-39 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


INTRODUCTION

The Veteran had active service from November 1942 to February 1946.  He died in November 2008.  The appellant is the Veteran's surviving spouse.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional evidence was received into the record at the Board in May 2012, following issuance of the statement of the case in August 2010, and certification of the appeal to the Board in January 2011.  As such, the RO has not adjudicated the issues on appeal with consideration of the additional evidence as required by 38 C.F.R. § 20.1304(c) (2011).  In a statement that accompanied the additional evidence, dated May 3, 2012, the appellant specifically requested that the case be remanded to the agency of original jurisdiction for consideration of the new evidence.  

Additionally, by letter dated in January 2012, the appellant was advised that the Veterans Law Judge of the Board who had conducted her hearing in April 2011 was no longer employed by the Board.  The appellant was provided the option to testify at another hearing before a Veterans Law Judge who would adjudicate the appeal.  In a response received in February 2012, the appellant indicated that she wanted to appear at another hearing before a Veterans Law Judge of the Board via a video-conference hearing from the local RO.  In view of the foregoing, the appellant must be scheduled for a video-conference hearing before a Veterans Law Judge of the Board prior to appellate consideration of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues on appeal with consideration of all additional evidence received into the record since issuance of the statement of the case in August 2010.  If any benefit sought is not granted, the appellant and her representative must be provided a supplemental statement of the case, and afforded the appropriate period to respond.

2.  Thereafter, if any benefit sought on appeal has not been granted, schedule the appellant for a video-conference hearing at the local RO before a Veterans Law Judge of the Board.  Notice of the scheduled hearing should be provided to the appellant and her representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


